 Case 0:17-cv-60533-JEM Document 157 Entered on FLSD Docket 02/24/2019 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

                                   Case No. 1:17-cv-60533-JEM

     RODNEY SCOTT PATTERSON,

           Plaintiff,

     vs.

     AMERICAN AIRLINES, INC., a
     Delaware Corporation,

           Defendant.
                                              /

      Plaintiff's Motion to Enlarge Time for Response to Sanctions Motion
            And to Continue the Evidentiary Hearing on that Motion

              Plaintiff, Rodney Scott Patterson, moves pursuant to Federal Rules of

     Civil Procedure 6 and Local Rules 7.1(a)(G) and (J) and 7.6, to enlarge for

     30 days the time within which to respond to the motion and to continue the

     evidentiary hearing currently set for March 6 for the same amount of time,

     and grounds shows:

              1.        Defendant filed its motion Monday, DE 154, February 11,

     throughout which day and evening plaintiff’s lead counsel was preparing an

     the initial brief in Victor Igwe v. City of Miami, Case No. 18-2147 (Fla. 3rd

     DCA), which was filed at 11:50 p.m.




aa
pa   The Amlong Firm ! 500 Northeast Fourth Street !   Fort Lauderdale, FL 33301   !   954.462.1983
Case 0:17-cv-60533-JEM Document 157 Entered on FLSD Docket 02/24/2019 Page 2 of 5



        2.    The Court, Hon. Alicia Ortazo-Reyes, U.S. Magistrate Judge, on

  Tuesday set an evidentiary hearing for March 6. DE 156.

        3.    Although Lt. Col. Patterson telephoned William R. Amlong, Esq.,

  at 2:42 p.m. February 11 (approximately an hour and a half after the motion

  was filed), stating that he was the time hospitalized in San Diego, California,

  plaintiff’s counsel was unable to speak to him for longer than five minutes

  because of a need to concentrate on the Igwe brief.

        4.    Plaintiff’s counsel spoke to plaintiff for 12 minutes at 6:01 p.m.

  the following day, but the call focused primarily on the health of the plaintiff,

  who stated that he was still hospitalized.

        5.    Plaintiff telephoned his counsel at 10:59 a.m. Friday, February

  15, for a two-minute call that plaintiff’s counsel recollects about being about

  plaintiff’s either being discharged from the hospital in California or having

  arrived home from California and being at a doctor’s office.

        6.    Although plaintiff’s counsel attempted to discuss the motion with

  plaintiff during a 15 minute call at 6 p.m. Monday, February 18, plaintiff’s

  affect during the conversation was different than that which plaintiff’s

  counsel has observed during numerous telephone conversations over the

  nearly three years that he has represented plaintiff. Plaintiff’s counsel

  concluded from that affect that plaintiff was feeling ill and not completely

  focused (or possibly not able to focus) on the conversation; plaintiff and his

  counsel agreed to speak later.

        7.    The “speak later” never happened.

                                                                       Page 2 of 5
Case 0:17-cv-60533-JEM Document 157 Entered on FLSD Docket 02/24/2019 Page 3 of 5



        8.    Plaintiff telephoned his counsel at 12:17 p.m. Wednesday,

  February 20, for a 19-second conversation during which plaintiff said he had

  mistakenly dialed the number; when plaintiff’s counsel telephoned back at

  7:23 p.m., the call went to voice mail, which announced itself as being full,

  and an ensuing text message at 8:11 p.m. got no response.

        9.    When plaintiff’s counsel called plaintiff at 2:00 p.m. Thursday,

  February 21, someone who identified himself as plaintiff’s son answered and

  said that his father was inside a physician’s office; counsel requested a call-

  back, but never got one.

        10.   A 2:43 p.m. telephone call Friday, February 22, went to voice

  mail, and an ensuing text message went unanswered. Co-counsel, Noel

  Pace, Esq., a personal friend of plaintiff’s, responded to a text message by

  stating that he had spoken to plaintiff that morning, that “he is under the

  weather and undergoing treatment,” that plaintiff had told Mr. Pace that his

  undersigned counsel had been trying to contact him, and that plaintiff would

  contact his counsel “Monday after he gets some rest over the weekend.”

        11.   Plaintiff’s counsel cannot respond to this motion, or prepare for

  the scheduled hearing, without having substantive, cogent discussions with

  the plaintiff about:

              a.     the underlying facts and

              b.     the potential conflict of interest that defendant, American

  Airlines, Inc., has created by stating that it was seeking sanctions against




                                                                      Page 3 of 5
Case 0:17-cv-60533-JEM Document 157 Entered on FLSD Docket 02/24/2019 Page 4 of 5



  both plaintiff and his counsel, and whether plaintiff needs to secure separate

  counsel.

        12.   Until the undersigned has spoken with plaintiff, he is unable to

  represent to the court how long a continuance of the hearing plaintiff would

  need and has requested a 30-day extension to respond to the motion to

  allow plaintiff to secure substitute counsel, and for substitute counsel to

  prepare plaintiff’s response if the conflict caused by the motion requires the

  undersigned to withdraw.

                   Verification Pursuant to Local Rule 7.6

        I, William R. Amlong, hereby declare under penalty of perjury pursuant

  to 28 U.S.C. § 1746 that the factual statements in paragraphs 1 through 12

  above, showing the good cause for the enlargement of time sought in this

  motion, are true and correct.

                                       /s/ William R. Amlong
                                       WILLIAM R. AMLONG

                             Certificate of Conferral
        I, Karen Coolman Amlong, Attorney at Law, conferred on Thursday and
  Friday, February 21 and 22, with Michael Holt, Esquire, and Mr. Holt said
  that American Airlines could not agree to the request for a 30-day extension
  without more information. I told him we hoped to talk to plaintiff on Monday
  and, if I did, would update him and, if his position changed, notify the court.

                                       /s/ Karen Coolman Amlong
                                       KAREN COOLMAN AMLONG




                                                                      Page 4 of 5
Case 0:17-cv-60533-JEM Document 157 Entered on FLSD Docket 02/24/2019 Page 5 of 5



                                                         Respectfully Submitted,


                                                         /s/ William R. Amlong
                                                         WILLIAM R. AMLONG
                                                         Florida Bar No: 470228
                                                         WRAmlong@TheAmlongFirm.com
                                                         KAREN COOLMAN AMLONG
                                                         Florida Bar No: 275565
                                                         KAmlong@TheAmlongFirm.com

                                                         AMLONG & AMLONG, P.A.
                                                         500 Northeast Fourth Street
                                                         Fort Lauderdale, Florida 33301-1154
                                                         Phone: (954) 462-1983
                                                         Fax: (954) 523-3102

                                                         Attorneys for Plaintiff,
                                                              Rodney Scott Patterson


                                               Certificate of Service

            I HEREBY CERTIFY that a true and correct copy of the foregoing was

  served by CM/ECF on this 24th day of February, 2019, on all counsel or

  parties of record.

                                                         /s/ William R. Amlong
                                                         WILLIAM R. AMLONG


  \\amlong3\cpshare\CPWin\HISTORY\190107_0001\1538.251




                                                                                     Page 5 of 5
